Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yin 2020/0117034 in view of Kim US20170217143A1.
Regarding claim 1, Yin teaches a liquid crystal display device (figs. 2, 10) comprising: a display section (see fig. 10) including a liquid crystal layer (405); and a camera (component body 409; fig 10; [0018], [0081] component body such as a camera), the liquid crystal display device (fig. 10) being configured so that light to enter the camera (409; [0075], [0077], [0080]) passes through (transparent region, pin-through-hole 410; [0074]) a part of the display section ([0077], [0080]), the liquid crystal layer (405) of the display section (see fig. 10) having (a) a first part (transparent region, pin-in-hole 410; [0088]) being located in a camera light transmissive region (transparent region, pin-in-hole 410; [0075], [0077], [0080], [0088]) and having an isotropic refractive index ([0088]), which camera light transmissive region (transparent region, pin-in-hole 410; [0077], [0080], [0088]) allows the light ([0077], [0080]) to enter the camera (409) to pass therethrough (transparent region, pin-through-hole 410; [0074]) and (b) a second part (area 404) being located in a non-camera light transmissive region (404, see fig. 10; [0081]) which non-
	However, Yin does not teach the second part having an anisotropic refractive index.
Kim teaches in fig 10b a second part (401, non-transmittal portion; [0074]) being located in a non-camera light transmissive region and having an anisotropic refractive index (anisotropic film; [0074]) for the purposes of preventing distortion of light ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display device of Yin with the liquid crystal layer configuration of Kim for the purposes of preventing distortion of light ([0072]).
Regarding claim 3,  Yin as modified by Kim in the rejection of claim 1 above, teaches the liquid crystal display device as set forth in claim 1, Yin further teaches further comprising: substrates (403a and 403b) which are provided so as to face each other with the liquid crystal layer (405) present therebetween (see fig. 10) and which have (i) respective second parts (region 404) that correspond to the non-camera light transmissive region (404, see fig. 10; [0081]) and that are provided with respective post-impartation alignment films (911a and 911b) to which an alignment function (control distortion of liquid crystal layer 405) is imparted ([0089]).
However, Fig. 10 of Yin does not explicitly disclose that respective first parts that correspond to the camera light transmissive region and that are not provided with alignment films. 
Yin teaches in Fig 9 that respective first parts (transparent region, pin-in-hole 410; [0088]) that correspond to the camera light transmissive region (transparent region, pin-in-hole 410; [0077], [0080], [0088]) and that are not provided with alignment films (no alignment films 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display device of Yin as taught in Fig 10 with the liquid crystal layer configuration of Yin taught in Fig 9 for the purposes of so that a large amount of light can normally pass through the region, thereby achieving a local transparent effect ([0144]).
Regarding claim 4, Yin teaches a method of producing a liquid crystal display device (figs. 2, 10, 22), said liquid crystal display device (figs. 1, 10) comprising: a display section (see fig. 10) including a liquid crystal layer (405); and a camera (component body 409; fig 10; [0018], [0081] component body such as a camera), the liquid crystal display device (fig. 10) being configured so that light to enter the camera (409; [0075], [0077], [0080]) passes through (transparent region, pin-through-hole 410; [0074]) a part of the display section ([0077], [0080]), said method (fig. 22) comprising the steps of: (a) causing a first part (transparent region, pin-in-hole 410; [0088]) of the liquid crystal layer (405) of the display section (fig. 10), which first part (transparent region, pin-in-hole 410; [0088]) is located in a camera light transmissive region (transparent region, pin-in-hole 410; [0075], [0077], [0080], [0088]) allowing the light ([0077], [0080]) to enter the camera (409) to pass therethrough (transparent region, pin-through-hole 410; [0074]), to have an isotropic refractive index ([0088]); and (b) causing a second part (area 404) of the liquid crystal layer (405) of the display section (fig. 10), which second part (area 404) is located in a non-camera light transmissive region (404, see fig. 10; [0081]) excluding the camera light transmissive region (transparent region, pin-in-hole 410; [0088]; see figs. 9, 10).
However, Yin does not teach the second part having an anisotropic refractive index.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display device of Yin with the liquid crystal layer configuration of Kim for the purposes of preventing distortion of light ([0072]).
Regarding claim 7, Yin as modified by Kim in rejection of claim 4 above, teaches the method as set forth in claim 4, Yin further wherein the liquid crystal display device (fig. 10) further comprises: substrates (403a and 403b) which are provided so as to face each other with the liquid crystal layer (405) present therebetween (see fig. 10), and the method (fig. 22) further comprises the step of: (d) forming post-impartation alignment films (911a and 911b) on respective second parts (region 404) of the substrates (403a and 403b), which second parts (region 404) correspond to the non-camera light transmissive region (404, see fig. 10; [0081]), the post-impartation alignment films (911a and 911b) being films to which an alignment function (control distortion of liquid crystal layer 405) is imparted ([0089]). 
However, Fig. 10 of Yin does not explicitly disclose while not forming alignment films on respective first parts of the substrates, which first parts correspond to the camera light transmissive region.
Yin teaches in Fig. 9 that while not forming alignment films (no alignment films in region 410; [0088]) on respective first parts (transparent region, pin-in-hole 410; [0088]) of the substrates (403a and 403b), which first parts (transparent region, pin-in-hole 410; [0088]) correspond to the camera light transmissive region (transparent region, pin-in-hole 410; [0077], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display device of Yin as taught in Fig 10 with the liquid crystal layer configuration of Yin taught in Fig 9 for the purposes of so that a large amount of light can normally pass through the region, thereby achieving a local transparent effect ([0144]).
Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yin 2020/0117034 in view of Kim US20170217143A1 in further view of Gunning US5926241.
Regarding claim 2, Yin as modified by Kim in the rejection of claim 1 above, teaches the liquid crystal display device as set forth in claim 1, Yin further teaches further comprising: substrates (403a and 403b) which are provided so as to face each other with the liquid crystal layer (405) present therebetween (see fig. 10) and which are provided with (i) respective post-impartation alignment films (911a and 911b) to which an alignment function (control distortion of liquid crystal layer 405)  is imparted ([0089]) and (ii) respective pre-impartation alignment films (911a and 911b) to which an alignment function (control distortion of liquid crystal layer 405) is not imparted ([0089]), the non-camera light transmissive region (404, see fig. 10; [0081]), and the camera light transmissive region (transparent region, pin-in-hole 410; [0077], [0080], [0088]) being a non-alignment region (transparent region, [0089]) corresponding to the first part (transparent region, pin-in-hole 410; [0088]) in which liquid crystal molecules (405) are non-oriented due to the pre-impartation alignment films (911a and 911b)([0089], so that the first alignment film and the second alignment film in the first pin-through-hole are invalid, 
However, Yin and Kim do not explicitly disclose an alignment region corresponding to the second part in which liquid crystal molecules are oriented due to the post-impartation alignment films.
Gunning teaches an alignment region (area 410; as seen in fig 4) in which liquid crystal molecules (polymerizable liquid crystal material) are oriented due to the post-impartation alignment films (410; col 4; lines 26-38) for the purpose of comprised of sequentially layered surfaces having a plurality of photo-patterned regions wherein some of the regions in a layer are birefringent while other regions in the layer are substantially isotropic (col. 1; lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display device of Yin and Kim with the alignment films taught by Gunning for the purpose of comprised of sequentially layered surfaces having a plurality of photo-patterned regions wherein some of the regions in a layer are birefringent while other regions in the layer are substantially isotropic (col. 1; lines 20-25).
Regarding claim 5, Yin as modified by Kim in the rejection of claim 1 above, teaches the method as set forth in claim 4, Yin further teaches wherein the liquid crystal display device (fig. 10) further comprises: substrates (403a and 403b) which are provided so as to face each other with the liquid crystal layer (405) present therebetween (see fig. 10), and the method (fig. 22) further comprises the steps of: (c) forming, on the substrates (403a and 403b), (i) respective post-impartation alignment films (911a and 911b) to which an alignment function (control distortion of liquid crystal layer 405)  is imparted ([0089]) and (ii) respective pre-impartation alignment films (911a and 911b) to which an alignment function (control distortion of liquid crystal layer 405) is not imparted ([0089]), so that (i) the non-camera light transmissive region (404, see fig. 10; [0081]) and (ii) the camera light transmissive region (transparent region, pin-in-hole 410; [0077], [0080], [0088]) is a non-alignment region (transparent region, [0089]) corresponding to the first part (transparent region, pin-in-hole 410; [0088]) in which liquid crystal molecules (405) are non-oriented due to the pre-impartation alignment films (911a and 911b)([0089], so that the first alignment film and the second alignment film in the first pin-through-hole are invalid, alignments in the liquid crystal layer are disordered, and liquid crystal materials in the liquid crystal layer are represented as isotropic materials). 
However, Yin and Kim do not explicitly disclose an alignment region corresponding to the second part in which liquid crystal molecules are oriented due to the post-impartation alignment films.
Gunning teaches an alignment region (area 410; as seen in fig 4) in which liquid crystal molecules (polymerizable liquid crystal material) are oriented due to the post-impartation alignment films (410; col 4; lines 26-38) for the purpose of comprised of sequentially layered surfaces having a plurality of photo-patterned regions wherein some of the regions in a layer are birefringent while other regions in the layer are substantially isotropic (col. 1; lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display device of Yin and Kim with the alignment films taught by Gunning for the purpose of comprised of sequentially layered surfaces having a plurality of photo-patterned regions wherein some of the regions in a layer are birefringent while other regions in the layer are substantially isotropic (col. 1; lines 20-25).
Regarding claim 6, Yin as modified by Kim and Gunning in the rejection of claim 5 above, teaches the method as set forth in claim 5, Gunning further teaches wherein in the step (c), the pre-impartation alignment films (410; col 4, lines 26-38) are formed on the respective substrates (403a and 403b) and the post-impartation alignment films (410; col 4, lines 26-38) are formed by irradiating (ultraviolet radiation, col. 7, lines 26-38) the pre-impartation alignment films (410) with ultraviolet light (UV) from above while the camera light transmissive region is covered with a shielding plate (aperture mask)( col 4, lines 26-38, col. 7, lines 26-28). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650.  The examiner can normally be reached on M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                        

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871